Title: From Thomas Jefferson to Albert Gallatin, 8 April 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Apr. 8. 08.
                  
                  I suppose that Favre can carry his necessary provisions from N. Orleans across the lake in a periogue or some other vessel, which may come under the exception of ‘vessels under the immediate direction of the President’ and that being an agent of the US. for the transmission of public intelligence, such a license is perfectly legitimate. if this were a matter of doubt, it’s solution would be to be sought in the intention of the legislature, which was to keep our seamen & property from capture, and to starve the offending nations. but Favre is our own agent, and we may as well remit provisions to him as money to our other foreign agents. it appears to me to be so clearly out of the scope of the prohibitions of the embargo law, & within it’s exceptions that I should be for allowing him to take out provisions for his family under the superintendance of the Collector. Affectte salutns.
                  
                     P.S. Genl. Wilkinson this moment tells me that of a certainty provisions will be brought down the Misipi, landed at Baton rouge, carried across the lake & out to sea. can your bill provide for this?
                  
               